Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 3-5, 12-14, and 19-20 are cancelled.
Claims 1-2, 6-11, and 15-18 are amended.
Claims 1-2, 6-11, and 15-18 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 6-11, and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 9, 11, 15-17), machine (claims 1-2, 6-8), and article of manufacture (claims 10 and 18).  Accordingly, claims 1-2, 6-11, and 15-18 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:
A medical information processing system, comprising:
-an operation policy input unit configured to receive, as a selected operation policy, one of a plurality of management policies that can be taken by an entire hospital, the plurality of management policies including a cost reduction index for the entire hospital, a power saving enhancement index for the entire hospital, a hospitalization time minimization index for all of a number of patients, and a working hour minimization index for hospital staff;
-a model learning unit configured to generate, for each management policy as a selectable operation policy, a maximization model for maximizing the selectable operation policy for the entire hospital via machine-learning the maximization model by using electronic medical chart information on each patient and parameters relating to a change in an environment of the hospital, wherein the parameters include at least one of pieces of information on a number of inpatients at a neighboring medical institution, a number of inpatients at a transfer destination medical institution, a local climate, a local population change, and a number of outpatients; and
-a behavior optimization unit configured to generate, through use of the maximization model for the selected operation policy and the electronic medical chart information of one of the patients as a target patient, decision support information for medical workers with respect to each patient, the decision support information including at least one of a notification indicating a change policy of a hospital room environment with respect to the target patient, a notification indicating an ordering policy of the target patient, and a notification indicating a post-discharge care work policy for the target patient.
	Examiner states submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because generating maximization models for a hospital with providing decision support information for medical works is i.e. managing personal behavior and relationships in a hospital environment.  For instance, medical professionals that have been working with patients determine ways to optimize efficiency, costs, etc. based on the activities in the hospital/department.
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because analyzing policies with hospital output to generate recommendations for improvements can all be performed in the human mind.  
	Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A medical information processing system, comprising:
-an operation policy input unit configured to (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 77; para. 24; para. 29) receive, as a selected operation policy, one of a plurality of management policies that can be taken by an entire hospital, the plurality of management policies including a cost reduction index for the entire hospital, a power saving enhancement index for the entire hospital, a hospitalization time minimization index for all of a number of patients, and a working hour minimization index for hospital staff (mere field of use limitation, see MPEP 2106.05(h));
-a model learning unit configured to (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 77; para. 22) generate, for each management policy as a selectable operation policy, a maximization model for maximizing the selectable operation policy for the entire hospital via by machine-learning the maximization model by using electronic medical chart information on each patient and parameters relating to a change in an environment of the hospital, wherein the parameters include at least one of pieces of information on a number of inpatients at a neighboring medical institution, a number of inpatients at a transfer destination medical institution, a local climate, a local population change, and a number of outpatients (mere field of use limitation, see MPEP 2106.05(h)); and
-a behavior optimization unit configured to (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 77) generate, through use of the maximization model for the selected operation policy and the electronic medical chart information of one of the patients as a target patient, decision support information including at least one of a notification indicating a change policy of a hospital room environment with respect to the target patient, a notification indicating an ordering policy of the target patient, and a notification indicating a post-discharge care work policy for the target patient (mere field of use limitation, see MPEP 2106.05(h)).
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
For these reasons, representative independent claims 9 and 10 and analogous independent claim 1 do not recite additional elements that integrate the judicial exception into a practical application. Accordingly, representative independent claims 9 and 10 and analogous independent claim 1 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:
Claims 2, 11, and 18: The claim specifies the model learning unit and the behavior optimization unit generating a maximization model and shift in treatment plan with respect to each patient, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)) and generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claims 6 and 15: The claim specifies by managing the change in environment as an individual item in the database, which generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claims 7 and 16: The claim specifies treatment plans by managing the dates of the treatment plan as an individual item in the database, which generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claims 8 and 17: The claim specifies the shift from claim 2, which generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.


Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving selected from the plurality of management policies, as a selected operation policy, generating decision support information for medical workers, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); generating for each management policy, a maximization model, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-8 and 11-20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 3-4, 12-13, and 19-20 (notification indicating a change policy), e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 6-8 (managing items in the database), e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 2-5, 11-13, 18-20 (generate a maximization model based on information from the database) e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-2, 6-11, and 15-18 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant's arguments filed for claims 1-2, 6-11, and 15-18 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues that the claims as amended are directed to a practical application since the decision support information is generated for each patient.  Examiner fails to see how a personalized decision support information is a practical information.  Examiner states that it is a mental process to analyze policies through a model and generate decision support information.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Day et al. – U.S. Publication No. 2019/0034579 – teaches optimizing resources in the delivery of care, but fails to teach model learning for each management policy or even management policies to help generate decision support information.
Geleijnse et al. – U.S. Publication No. 2016/0188824 – teaches a decision support system for tailoring patient care, but fails to teach a maximization model for maximizing different operation policies and using the model to create decision support information in accordance to the database and change in the environment of the hospital.
Delaney et al. – U.S. Publication No. 2016/0092641 – teaches clinically informed financial decision that improve healthcare performance, but fails to teach a maximization model for maximizing different operation policies and using the model to create decision support information in accordance to the database and change in the environment of the hospital.
Huffman – U.S. Publication No. 2015/0310362 – A system for modeling and analyzing health information to create dynamic workflows, but fails to teach a maximization model for maximizing different operation policies and using the model to create decision support information in accordance to the database and change in the environment of the hospital.
Zhu, Minmin et al. “Managerial Decision-making for Daily Case Allocation Scheduling and the Impact on Perioperative Quality Assurance.” Translational perioperative and pain medicine vol. 1,4 (2016): 20-30.
J. April, M. Better, F. Glover, J. Kelly and M. Laguna, "Enhancing Business Process Management with Simulation Optimization," Proceedings of the 2006 Winter Simulation Conference, 2006, pp. 642-649, doi: 10.1109/WSC.2006.323141.
Ali Alhimiri – CA 2924321A1
JP 2016532459A
CN 101986333A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626